Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3,5, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3, lines 2 recites “or mixture thereof” in line 2. However, it is unclear as to which elements applicant is claiming as a mixture thereof. Thus, claim 3 is indefinite. 
	Claim 5, line 3 recites “or mixture thereof” in line 2. However, it is unclear as to which elements applicant is claiming as a mixture thereof. Thus, claim 5 is indefinite. 

12 recites the limitation "the micro-lens array" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-8, 10, 11 and 18-20 is/are rejected under 35 U.S.C. 102(a) (1)/ (a) (2) as being anticipated by Makoto Inamoto (EP2916149).
Regarding claim 1, Makoto Inamoto teaches an optical element (HUD) comprising a micro-optic unit cell (microlens region of the lens array) comprising one or more lenslets (microlens unit- paragraph 50-52; see figures 10-14).

Regarding claim 4, the optical element of claim 1 further comprising coherent (laser light) or incoherent light source (paragraph 21).
Regarding claim 5, the optical element of claim 1 wherein the boundary shape of the lenslet comprises a square, a rectangle, a circle, an ellipse, a hexagon, a star, a cross, a logo, a generic geometrical shape with enclosed boundary(ies) or mixtures thereof-(see figures 10-14).
Regarding claim 6, the optical element of claim 1 comprising a flat top (see figure 5 and 10-14; paragraphs 179-180).
Regarding claim 7, the optical element of claim 1 wherein the lenslets are uniformly distributed within the micro- optic unit cell (see figures 5 and 10-14; paragraph 345).
Regarding claim 8, the optical element of claim 1 wherein a size of the micro-optic unit cell is based on lenslet size, beam size or source size, and/or shape of the optical element (see figured 5 and 10-14; paragraphs 91 and 111).
Regarding claim 10, the optical element of claim 1 wherein the lenslet comprises a size of about 20-500 micrometers (paragraph 91).
Regarding claim 11, the optical element of claim 1 wherein the micro-optic unit cell (area of a microlens) comprises a size in the range of about 0.5-4 millimeters (paragraph 91)
Regarding claim 18, the optical element of claim 1 wherein the boundary shapes are either all centered or all not centered about the optical axis of the lenslet in the unit cell (see figures 10-14; paragraphs 321 and 355).
Regarding claim 19, the optical element of claim 1 where the lenslets have the same size and shape initially (see figures 10-14; paragraphs 50-51 and 355).
.

Claim(s) 1-3, 5-10 and 18-20 is/are rejected under 35 U.S.C. 102(a) (1)/ (a) (2) as being anticipated by Bell et al (US20170131558)
Regarding claim 1, Bell et al teaches an optical element (display) comprising a micro-optic unit cell (lens array-RBM) comprising one or more lenslets (microlens unit- paragraph 40; see figures 5, 8 and 17).
Regarding claim 2, the optical element of claim 1 wherein the lenslets are randomly positioned (paragraphs 37 and 45).
Regarding claim 3, the optical element of claim 1 wherein an intensity or irradiance profile of the micro-optic unit cell comprises a flat top, a gradient, or mixtures thereof (see paragraph 43 and 45).
Regarding claim 5, the optical element of claim 1 wherein the boundary shape of the lenslet comprises a square, a rectangle, a circle, an ellipse, a hexagon, a star, a cross, a logo, a generic geometrical shape with enclosed boundary(ies) or mixtures thereof-(see figures 8 and 17).
Regarding claim 6, the optical element of claim 1 comprising a flat top (paragraphs 45).
Regarding claim 7, the optical element of claim 1 wherein the lenslets are uniformly distributed within the micro- optic unit cell (see figures 5 and 10-14).
Regarding claim 8, the optical element of claim 1 wherein a size of the micro-optic unit cell is based on lenslet size, beam size or source size, and/or shape of the optical element (see figures 8 and 17).
Regarding claim 9, the optical element of claim 1 wherein the lenslets wrap around one or more edges of the micro optic unit cell (see figure 8),

Regarding claim 18, the optical element of claim 1 wherein the boundary shapes are either all centered or all not centered about the optical axis of the lenslet in the unit cell (see figures 5,8, and 17; paragraph 45- 46).
Regarding claim 19, the optical element of claim 1 where the lenslets have the same size and shape initially (see figures 17).
Regarding claim 20, the optical element of claim 1 where the lenslets have the same orientation (not rotated) with respect to each other (see figures 17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maketo Inamoto (EP2916149).
Regarding claim 12, Maketo Inamoto teaches the optical element of claim 1 wherein the micro-lens array comprises a size of about 3 millimeters to about 6 inches having repeated micro-optic unit cells. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature since the lens array is used in HUD display and a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237(CCPA 1955). 

Claim 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US20170131558).
Regarding claim 13, Bell et al teaches a method of making an optical element comprising a micro-optic unit cell comprising one or more lenslets comprising a first process of randomization based on statistical uniform distribution functions (“each element configured for directing light in a controlled direction”)of a full area of the unit cell (paragraphs 41-43 and 45). However, Bell et al fails to specifically disclose a second process of randomization based on correcting a statistical uniform distribution function to in fill one or more deformed areas within the unit cell. Paragraph 59 of Bell et al teaches that the methods included in the can be varied. Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a second step of correcting one or more deformed areas within the unit cell, since replication of arrays can have deformed areas in release from a master or mask exposure errors, and the deformed areas con cause irregularities in the intensity distribution of the light beam refracted through the array.   

Regarding claim 15, the method of claim 13 comprising use of a direct write laser machine to make a master (gray-scale; paragraph 41) or a part.
Regarding claim 16, the method of claim 13 comprising a rubber master, a glass master, a metal master, or any solid material, which can be formed for replication. (paragraph 41).
Regarding claim 17, the method of claim 13 comprising parts made of an optical material such as glass, metal, plastic, or any other solid material, which can be formed by replication (paragraph 43).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH